578 So.2d 901 (1991)
STATE of Florida, Appellant,
v.
Alex BRIGGS, Appellee.
No. 90-2643.
District Court of Appeal of Florida, Fourth District.
May 8, 1991.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Georgina Jimenez-Orosa, Asst. Atty. Gen., West Palm Beach, for appellant.
Richard L. Jorandby, Public Defender, and Barbara A. White, Asst. Public Defender, West Palm Beach, for appellee.
PER CURIAM.
In the course of considering the state's motion for continuance on the day of trial, the court, sua sponte, elected to dismiss the case. The state asked for the continuance because of witness problems. The state did not indicate a refusal to proceed with the trial if so ordered. No prejudice to the defendant appears in the record.
A dismissal under these circumstances is an abuse of discretion. E.g., State v. Ottrock, 573 So.2d 169 (Fla. 4th DCA 1991); State v. Wilson, 498 So.2d 1053 (Fla. 4th DCA 1986); State v. Evans, 418 So.2d 459 (Fla. 4th DCA 1982). The order of dismissal is reversed and the cause remanded for trial.
HERSEY, C.J., and GLICKSTEIN and STONE, JJ., concur.